DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 7/29/21 has been entered in full. Claims 14, 19, 21-23, 30-42 and 51 are canceled. Claims 15, 16 and 50 are amended. New claim 54 is added. Claims 15-18, 20, 50 and 54 are pending.

Election/Restrictions
Applicants' elections without traverse of (1) an antibody comprising the heavy and light chain pair of SEQ ID NO: 255/266; (2) solid tumor as the species of disease, and (3) antagonist of PD-1 as the species of therapeutic agent in the reply filed on 6/28/21 is acknowledged. In view of the amendments to the claims, elections (2) and (3) are now moot.
Claims 15-18, 20, 50 and 54 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
(1) The title of the invention is not descriptive, because in the alternative it is directed to compositions and methods, but the claims are limited to antibodies. A new title is required that is clearly indicative of the invention to which the claims are directed, e.g., “ANTI-CD39 ANTIBODIES”.
(2) The disclosure is objected to because it contains an embedded hyperlink (browser-executable code) at page 7, ¶ 40, line 4. Applicant is required to delete the embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite because, as amended, it is directed to an "expression vector comprising the nucleic acid according to claim 50" (lines 1-2), but claim 50 is directed to an isolated antibody. First, there is insufficient antecedent basis for "the nucleic acid" because a limitation directed to a nucleic acid does not appear in the parent claim. Furthermore, it is also unclear how a nucleic acid can limit an antibody. This claim could be rendered definite in this regard by amending it to depend from claim 16, which does recite a nucleic acid.
Claim 20 is indefinite because it is directed to "production of a recombinant protein" using a nucleic acid molecule according to claim 16, and "recovering the protein", but the nucleic acid molecule of claim 16 encodes an "isolated antibody molecule" rather than a "recombinant protein". Claim 20 could be rendered definite in this regard by amending it to recite "production of an antibody molecule" and "recovering the antibody molecule".
The remaining claim is rejected for depending from an indefinite claim.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-18, 20, 50 and 54 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-16, 46, 48 and 49 of copending Application No. 16/049,736, filed 7/30/18, and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Instant claim 15 is an independent claim directed to an isolated antibody molecule capable of binding to human CD39 (hCD39) comprising heavy (VH) and light (VL) chain variable regions comprising VHCDR1 of SEQ ID NO: 2 or 26; VHCDR2 of SEQ ID NO: 47 or 64; VHCDR3 of SEQ ID NO: 83; LHCDR1 of SEQ ID NO: 111; LHCDR2 of SEQ ID NO: 126; and LHCDR3 of SEQ ID NO: 142. This antibody is anticipated by the isolated antibody of claim 46 of '736, which in the alternative includes the same CDRs.
	Instant claim 54 depends from claim 15, and limits the antibody to one comprising variable heavy (VH) and light (VL) chain regions of SEQ ID NO: 180 and 220. In Table S (starting on page 159), the instant specification identifies these variable 
	Instant claim 50 is an independent claim directed to an isolated antibody molecule capable of binding to human CD39 (hCD39) comprising heavy and light chain sequences of SEQ ID NO: 255 and 256. This antibody is anticipated by the isolated antibody of claim 48 of '736, which in the alterative (part (a)) is directed to an antibody comprising these same heavy and light chain sequences.
	Instant claim 16 is directed to an isolated nucleic acid encoding the antibody of claim 50, which is anticipated by claim 49 of '736, which is directed to an isolated nucleic acid encoding the antibody of any one of claims 48-51, which includes claim 50 of '736.
	Instant claims 17 and 18 are directed to an expression vector comprising the nucleic acid of claim 50 (claim 17), and a prokaryotic or eukaryotic host cell comprising said vector (claim 18). These claims are indefinite for the reasons set forth above, but for purposes of advancing prosecution are interpreted as being directed to an expression vector comprising the antibody of claim 50, and a host cell comprising said vector. While, as outlined above for claim 16, claim 49 of '736 is directed a nucleic acid comprising an antibody that is the same as that of instant claim 50, the claims of '736 do not further include an expression vector or host cell comprising said nucleic acid. However, '736 includes other claims directed to expression vectors and prokaryotic or eukaryotic host cells comprising nucleic acids encoding antibodies that bind to hCD39; specifically, claims 14 and 15. It would have been obvious to the person of ordinary skill in the art before the effective filing date to substitute the nucleic acid of claim 50 of '736 for the nucleic acid of the expression vector or host cell of claim 14 or 15 of '736, thus producing an expression vector or host cell that meets the limitations of instant claims 17 and 18. The person of ordinary skill in the art would have been motivated to make this change in order to use the nucleic acid of claim 50 to produce the antibody it 
	Instant claim 20 is directed to a method for production of a recombinant protein comprising the steps of expressing a nucleic acid according to claim 16 in a prokaryotic or eukaryotic host cell and recovering the protein from the cell or the cell culture supernatant. For the purposes of advancing prosecution, the "recombinant protein" of this claim is interpreted as the "antibody molecule" of parent claim 16. While, as outlined above for claim 16, claim 49 of '736 is directed a nucleic acid comprising an antibody that is the same as that of instant claim 50, the claims of '736 do not further include a recombinant method of production using the nucleic acid of claim 49. However, '736 includes other claims directed to such a method; specifically, see claim 17, which uses the same language as instant claim 20. It would have been obvious to the person of ordinary skill in the art before the effective filing date to substitute the nucleic acid of claim 50 of '736 for the nucleic acid of the recombinant method of claim 17 of '736, and thus practice a method meeting the limitations of instant claim 20. The person of ordinary skill in the art would have been motivated to make this change in order to use the nucleic acid of claim 50 to produce the antibody it encodes, and would have had a reasonable expectation of success because in the absence of evidence to the contrary the skilled artisan would have expected that such a method would work with any of the nucleic acids claimed by '736, because such a method is necessary to use the nucleic acid of claim 50 to produce the antibody that it encodes.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
It is noted that while the above rejection is provisional, the instant application claims priority to the same effective filing date as the '736 application, which is 7/30/18. Per MPEP 804:


	Thus, per MPEP 804, the provisional double patenting rejection set forth above should be maintained in the instant application until the rejection is overcome as indicated therein.

Note on Patentability
	No prior art has been identified that teaches or suggests the specific anti-CD39 antibody sequences required by each of the instant claims.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646